The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      June 25, 2014

                                   No. 04-13-00886-CR

                                    Jimmy TURNER,
                                       Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013CR6595B
                      Honorable Maria Teresa Herr, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
Appellant’s brief is due July 23, 2014.


                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of June, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court